Citation Nr: 0534284	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  95-38 050	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) as secondary to service-connected post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active service from August 1966 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which, among other things, 
denied service connection for GERD.  

This case was remanded by the Board for additional 
development in September 1999, and again in July 2003 and 
August 2004.  


FINDING OF FACT

The veteran's GERD has been made worse by his service-
connected PTSD.  


CONCLUSION OF LAW

The veteran has GERD that is aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was service-connected for PTSD in April 1995.  By 
that same rating decision service connection was denied for 
GERD, which the veteran claims is secondary to his PTSD.  The 
veteran's service medical records (SMRs) show he reported to 
sick call one time complaining of an upset stomach, but there 
are no complaints of or treatment for GERD.  

The record shows that the veteran underwent surgeries in 
February 1982 and October 1993.  The record also shows he 
suffered an on-the-job crush injury to his left leg in 
February 1993.  This injury resulted in two additional 
surgeries.  The veteran was not able to gainfully work 
subsequent to his February 1993 injury.  

Of record is a letter from the veteran's private 
gastroenterologist, W.S., M.D., dated in August 1994.  Dr. S. 
noted that he had done an upper endoscopy on February 1992 
with findings of GERD, antral erosions, and duodenitis.  Dr. 
S. noted the veteran's 1993 injury, and noted that that 
injury had left the veteran disabled and on worker's 
compensation.  The veteran related to Dr. S. that the 
psychological trauma associated with being unable to work had 
aggravated his underlying GERD.  Dr. S. stated that he agreed 
that this was a reasonable assumption.  

Also of record are several written statements from the 
veteran's psychologist, H.G., Ed.D.  In a February 1997 
treatment summary, Dr. G. noted that the veteran "reported 
that because of his high anxiety he is being treated for 
ulcers."  The summary did not specify the source(s) of the 
veteran's "high anxiety."

The veteran was afforded a fee-based examination in April 
2000, given by P.E., M.D.  Dr. E. referenced a February upper 
GI series (which is of record) that did not show any mass, 
ulceration, displacement, hiatal hernia, or reflux.  This 
examiner noted the upper endoscopy by Dr. S. on February 1992 
which found GERD, antral erosions, and duodenitis.  Dr. E. 
also diagnosed GERD, but determined that the diagnosis of 
GERD is less likely than not related to PTSD.  He noted that 
stress may sometimes make reflux disease worse, but it is 
unlikely to be the etiology.  Dr. E. opined that the 
veteran's GERD is most likely due to transient incompetence 
of his lower esophageal sphincter.  Dr. E.'s rationale for 
this opinion was that the veteran did not have any symptoms 
or clinical signs to explain any other etiology for his GERD.  

The veteran was afforded a fee-based examination in September 
2001 in connection with his claim for an increased evaluation 
of his service-connected PTSD.  The examiner listed several 
injuries and diseases in the veteran's medical history.  GERD 
was not one of those listed.

The veteran was afforded another VA examination in June 2002 
in connection with his GERD claim.  The examiner diagnosed 
GERD.  In a September 2002 addendum, this examiner opined 
that, in his medical judgement, there is no direct relation 
between the veteran's PTSD and his GERD.  

Of record is a February 2003 letter from the veteran's 
psychologist, Dr. G..  Dr. E. noted that, while he is a 
psychologist and not a psychiatrist (i.e., not a medical 
doctor), based on 28 years of experience, he stated that 
"unequivocally, there is a strong correlation between [the 
veteran's GERD] symptoms and his psyche."    

The veteran was afforded another VA psychiatric examination 
given in February 2004.  The veteran related that he had had 
stomach complaints in service, but did not seek medical help 
for them.  The veteran related that he did not seek medical 
attention until he developed bleeding hemorrhoids decades 
after service.  This examiner noted that it was significant 
that the veteran reported no worsening of GI symptoms from 
Vietnam until treatment in the early 1990s.  This examiner 
also noted that the veteran stopped working only after his 
job-related injury.  The examiner opined that, taking into 
consideration all the factors, the severity of the veteran's 
GERD symptoms, but not the illness itself, is at least as 
likely as not a consequence of his anxiety.  

Because of the conflicting opinions regarding the etiology of 
the veteran's GERD, on the most recent remand the veteran was 
afforded a gastrointestinal (GI) examination and a 
psychiatric examination to determine whether or not the 
veteran's GERD and PTSD are related.

The GI examiner noted that the veteran's symptoms are 
characteristic and sufficient to make a diagnosis of GERD 
without the need for an additional endoscopy.  The examiner 
noted that the veteran's GERD symptoms had been markedly 
reduced by taking Pepcid.  Nevertheless, the examiner noted 
that the veteran had continuing symptoms of "modest 
severity" requiring medication about three times per month.  
The examiner concluded that GERD is a condition where stress 
and anxiety can significantly influence symptoms, and, in 
this case, this examiner opined that the veteran's symptoms 
have probably been increased to some extent due to his 
ongoing PTSD-related stress and anxiety.  

The veteran was afforded a VA psychiatric examination in July 
2005.  This examiner agreed with previous examiners who had 
opined that anxiety can worsen gastrointestinal disturbances 
such as GERD.  However, the examiner noted that he could not 
say with reasonable medical certainty that the veteran's GERD 
is exacerbated primarily by his PTSD.  The examiner continued 
that the confounding factors in this veteran's case include, 
but are not limited to, stresses that developed in childhood, 
current financial stress, and stress related to dealing with 
VA.  This examiner also noted that the veteran's GERD 
symptomatology did not appear to begin in a coincident 
fashion with his PTSD symptomatology.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, disability which is 
proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995).  In Allen, the court held 
that the term "disability" refers to impairment of earning 
capacity, and that this definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Id. at 448.

Here, the veteran claims that his GERD was caused or made 
worse by his service-connected PTSD.  Nevertheless, as noted 
above, no medical evidence shows that PTSD caused GERD.  
Although examiners have not been entirely clear as to the 
exact cause of GERD, what does appear clear is their 
conclusion that the cause was not PTSD.  

Notwithstanding the absence of a direct relationship, there 
are instances when a non-service-connected disorder may be 
aggravated by a service-connected disability.  In such 
instances, a claimant is to "be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id. at 448 (emphasis added).

The medical evidence of record is mixed as to whether or not 
the veteran's GERD is made chronically worse by his service-
connected PTSD.  On the one hand is the medical opinion of 
the April 2000 VA gastroenterologist that the veteran's GERD 
is less likely than not related to PTSD, but, rather is most 
likely transient incompetence of the lower esophageal 
sphincter.  The veteran's private gastroenterologist, Dr. S., 
agreed with the veteran that it was likely that the 
psychological trauma associated with being unable to work had 
aggravated his underlying GERD.  On the other hand, there is 
the opinion of Dr. G. that there is a strong connection 
between GERD and the veteran's psyche.  The Board notes that 
Dr. G.'s opinion was unsupported by medical rationale, and 
did not indicate to what degree the veteran's service-
connected PTSD, as a discrete part of his psyche, may be 
connected to his GERD.  

As noted, in between are several opinions that support of the 
notion that the veteran's GERD has, at least to some as yet 
unquantified degree, been aggravated by his PTSD.  Thus, the 
Board finds that the evidence is at least in equipoise.  
Consequently, the Board finds, with resolution of reasonable 
doubt in the veteran's favor, that his GERD has been made 
worse by his service-connected PTSD.  A grant of secondary 
service connection is thus warranted.  38 C.F.R. § 3.102.  
(The degree of impairment for which compensation may be paid 
is not a question now before the Board.  The Board's decision 
is limited to an award of service connection for the 
veteran's GERD.)

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection on a secondary 
basis, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO requested that the 
veteran ensure that all pertinent evidence be submitted 
(including that in his possession) or that it be identified 
so that the RO could assist in obtaining it.  The RO also 
provided a statement of the case (SOC) and multiple 
supplemental SOCs reporting the results of the RO's reviews, 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain any possible relationship 
between GERD and service-connected PTSD.  VA has no duty to 
inform or assist that was unmet.  


ORDER

Service connection for gastroesophageal reflux disease (GERD) 
as secondary to PTSD on an aggravation basis is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


